Citation Nr: 0212528	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  98-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for the residuals of a 
shell fragment wound of the right upper arm, currently 
evaluated as 10 percent disabling. 

(The issues of entitlement to service connection for a low 
back disorder and post-traumatic stress disorder (PTSD) will 
be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
August 1947, November 1950 to November 1951, June 1954 to 
October 1956 and from January 1957 to October 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board finds that the evidence raises the issue of service 
connection for a right shoulder disorder on a direct basis.  
This matter is referred to the RO for appropriate action.

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for a low 
back disorder and post-traumatic stress disorder (PTSD) 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

The residuals of a shell fragment wound of the right upper 
arm are manifested by a scars, one of which is tender with a 
retained foreign body right shoulder flexion to 150 degrees, 
and abduction to 170 degrees and right elbow flexion of 145 
degrees with 80 degrees of pronation and 90 degrees of 
supination and normal extension. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right upper arm 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991): 
38 C.F.R. Part 4, Diagnostic Code 7804 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  The VCAA redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  The 
discussions in the statement of the case, supplemental 
statements of the case, and correspondence informed the 
appellant of the evidence needed to substantiate his claim.  
As such, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

VA has a further duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  A review of the claims folder 
indicates that the RO has obtained service medical records.  
The RO has sought and/or obtained and associated with the 
claims folder, any records of relevant post-service treatment 
cited by the appellant.  Examinations covering the disability 
in issue and necessary in the disposition of this case have 
been performed.  In January 1999 the veteran was afforded a 
hearing.  In a June 2001 letter from the RO to the veteran he 
was informed of the VCAA and that the VA would obtain all 
medical records he identified.  Consequently, the Board finds 
that the requirements of the VCAA and its implementing 
regulations have been met by VA.  Quartuccio v. Principi, 16 
vet. App. 183 (2002).

The service medical records show that in October 1964 the 
veteran was treated for a missile wound of the right arm 
resulting from an explosion.  The diagnosis at that time was 
missile wound of the right upper arm with retained metallic 
foreign body.  A X-ray report in October 1964 noted that 
there was a foreign body located approximately 1 cm lateral 
to the mid shaft of the right humerus.  Examination revealed 
a four mm entrance wound over the lateral portion of the 
attachment of the deltoid muscle.  Surgery was performed in 
which a skin incision of 2 inches length was placed over the 
wound entrance and dissection was carried down to the surface 
of the humerus.  The tract of the missile could be followed 
to its termination on the outer cortex of the humerus.  
Portions of necrotic muscle were excised.  No major 
structures had been completely severed.  The small missile 
which was apparent on X-ray was not encountered.  The veteran 
followed an uneventful post-operative course and six days 
later in October 1964 the veteran again underwent a procedure 
and the wound was irrigated and a few old blood clots were 
removed.  Four sutures were used to close the skin and a 
dressing was applied.  The wound healed well and without 
evidence of infection.  Sutures were removed later in October 
1964.   

The report of an October 1965 separation examination shows a 
normal evaluation of the spine and other musculoskeletal 
system.  The report noted that scars included of the right 
humerus - old shrapnel wound.

The report of a July 1975 VA examination reflects a history 
that the veteran sustained a shell fragment wound of the 
middle third of the anterolateral surface of the right upper 
arm in 1964.  At that time fragments were removed, and the 
wound was treated and healed in three months.  He complained 
of having some weakness in the arm when the elbow was at 90 
degrees and of some aching pain present.  On examination, the 
right arm revealed a 2.5 by .5 inch scar on the anterolateral 
surface of the mid arm, at the site of a shell fragment wound 
and subsequent surgery.  There was no atrophy of the muscle 
and no loss of muscle strength.  On neurological examination 
no abnormalities were noted pertaining to the right arm.  The 
report includes a diagnosis of healed asymptomatic shell 
fragment wound of the middle third of the right arm. 

In July 1975 the RO granted service connection for residuals 
of a shell fragment wound, middle third, right arm, and 
assigned a non-compensable rating.  Following July 1996 VA 
examinations, in August 1996 the RO increased the non-
compensable rating to 10 percent. 

The report of an October 1997 orthopedic examination shows 
that the veteran was retire.  He complained of aching pain 
involving the right upper extremity.  He reported a painful 
pop when he reached out in front pick up something, which was 
localized to the mid-third of the right arm.  He complained 
that his right fingers got stiff after rest.  

On examination of the right upper extremity, the veteran had 
a 2.5 inch long scar on the lateral aspect of the right arm 
in its middle third, which was tender over the scar.  No bony 
defects were palpable.  Ranges of motion were recorded for 
the right shoulder, which had considerable crepitation in the 
shoulder with motion.  On the right, the veteran had full 
extension and 145 degrees of flexion in the elbow.  There was 
no evidence of atrophy in that hand.  There was good 
sensation and a full range of motion in the fingers.  

X-ray examination of the right humerus including the shoulder 
revealed a 4 mm by 2 mm metallic fragment laying adjacent to 
the lateral aspect of the humeral shaft in its middle third.  
There was mature periosteal reaction on the bone adjacent to 
the fragment.  After examination, the impressions were (1) 
status post shrapnel wound middle third right arm; (2) 
impingement syndrome right shoulder unrelated to the shell 
fragment wound; and (3) right acromioclavicular arthritis 
unrelated to the shell fragment wound.  The examiner 
commented that the pain and popping which the veteran 
experienced was due to his impingement syndrome and not to 
the wound of his right arm.

From 1996 to 2002 the veteran received treatment at VA and 
private facilities primarily for disabilities unrelated to 
the shell fragment wound.

The veteran testified in January 1999 at a hearing at the RO 
regarding his claims on appeal.  

The report of a VA orthopedic examination in October 2001 
shows that regarding the veteran's low back disorder claim, 
the veteran reported a history that in 1957 a jeep fell off a 
stand and landed on him.  He was hospitalized at the time, 
complaining of some pain in his shoulders.  The veteran 
attributed his intermittent low back pain to this accident.  
The October 2001 examination report noted that at the time of 
the jeep accident the veteran was diagnosed as having a 
sprain of the left AC joint and a contusion of the right 
shoulder; with no mention in the records of back pain or back 
injury.  Regarding the veteran's residuals of a shell 
fragment wound of the right upper arm, the report shows 
complaints of aching pain from the wound to the hand all of 
the time, and getting worse with age.

On examination, the upper right extremity manifested a three-
inch long scar on the anterolateral aspect of the right arm, 
with no redness or induration, and it was nontender.  There 
was no atrophy of the muscles in the right shoulder or arm.  
Active range of motion in the shoulder included flexion of 
150 degrees, abduction of 170 degrees, and external and 
internal rotation were each to 80 degrees.  The veteran was 
tender anterolaterally over the greater tuberosity.  He had a 
similar range of motion in the left shoulder except for 
internal rotation, which was more limited.  He had good 
strength.  

In the right elbow, he had full extension and 145 degrees of 
flexion with 80 degrees of pronation and 90 degrees of 
supination.  The examiner could not detect weakness in the 
arm or elbow.  In the wrist, he had 50 degrees of volar 
flexion and 60 degrees of dorsiflexion.  The radial pulse was 
palpable.  He had full range of motion in his fingers.  All 
of the motion noted was active.  His active and passive 
motions were noted to be the same.  

X-ray examination of the right humerus revealed that the 
veteran had a small metallic foreign body adjacent to the 
humeral shaft at the level of the deltoid tubercle.  The 
veteran had a small amount of mature periosteal bone in this 
area.  He had some narrowing of the right acromioclavicular 
joint with osteophytes.  He also had osteophytes on the 
anterior and lateral aspects of the acromion.

The impression was status post fragment wound of the right 
arm without residual neurologic or vascular deficit.

The examiner commented that he found no significant atrophy, 
weakness, or neurologic deficit resulting from the fragment 
wound in the right arm.  The examiner noted that normal range 
of motion for the shoulder, which was seldom found in a 72-
year-old included: flexion 180 degrees, abduction 180 
degrees, external rotation 90 degrees, internal rotation 90 
degrees, extension 50 degrees.  The examiner noted that 
normal range of motion for the elbow included:  full 
extension and 145 degrees of flexion.  Normal motion in a 
wrist is: volar flexion 80 degrees and dorsiflexion 70 
degrees.  The examiner opined that the veteran had no loss of 
motion due to weakness, fatigue, or incoordination.  The 
examiner noted that functional ability may be compromised 
temporarily during acute flare-ups; and that it was not 
feasible to estimate the additional range of motion lost due 
to pain on use or during a flare up.

A VA examination was conducted in November 2001.  The 
evaluation showed an offset scar which measured approximately 
5 cm by 1 cm.  The scar was hypopigmented, flat, but 
sensitive to palpation on the right forearm.  Just below this 
scar was another circular one-centimeter scar that was flat 
and hypopigmented, and nontender.  Neither scar was 
associated with ulcerations or chronic skin changes.  The 
impression was tender scar to the right forearm. 

Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155 (West 1991). 

Separate diagnostic codes identify the various disabilities. 
Id. While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes. Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran's residuals of a shell fragment wound of the 
right upper arm is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7804.  Under that Diagnostic Code, a 10 percent evaluation is 
provided for scars that are superficial, tender and painful 
on objective demonstration.  For scars that are superficial, 
poorly nourished, with repeated ulceration, a 10 percent 
evaluation is provided under 38 C.F.R. § 4.119, Diagnostic 
Code 7803.  Scars may also be rated based on limitation of 
function of the part affected under 38 C.F.R. § 4.119, 
Diagnostic Code 7805.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2001) must be considered, and 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 
202 (1995). See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). These factors do not specifically relate to muscle or 
nerve injuries independently of each other, but rather, refer 
to overall factors, which must be considered when rating the 
veteran's joint injury. 

Diagnostic Code5201 provides for the evaluation of limitation 
of motion of the shoulder.  Limitation of motion of the arm 
at shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side; and limitation to 25 degrees 
from the side is rated 40 percent disabling on the major 
side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2001).

Diagnostic Code 5206 provides for the evaluation for 
limitation of flexion of the elbow.  Diagnostic Codes 5207 
and 5208 provide for the evaluation for limitation of 
extension and limitation of flexion and extension to a 
specified degree, respectively. Under Diagnostic Code 5206, a 
0 percent evaluation is warranted for flexion limited to 110 
degrees, a 10 percent evaluation is warranted for flexion 
limited to 100 degrees, and a 20 percent evaluation is 
warranted for flexion limited to 90 degrees.

Under Diagnostic Code 5207, a 10 percent evaluation is 
warranted for extension limited to either 45 or 60 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 75 degrees.

Diagnostic Code 5208 provides for a 20 percent evaluation 
when flexion is limited to 100 degrees and extension is 
limited to 45 degrees.

The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees of flexion, 80 degrees of 
pronation, and 85 degrees of supination. 38 C.F.R. § 4.71, 
Plate I.

As the evidence shows that there is a small metallic foreign 
body adjacent to the humeral shaft at the level of the 
deltoid tubercle, the Board has considered whether an 
increase may be warranted under the appropriate diagnostic 
code for muscle injuries to that muscle group.  See 38 C.F.R. 
§ 4.73.  

38 C.F.R. § 4.56 (2001) provides the evaluation of muscle 
disabilities as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by small high-velocity missiles or 
large low-velocity missiles, with debridement, prolonged 
infection, sloughing of soft parts or intermuscular scarring. 
History should include prolonged hospitalization in service 
for treatment of a wound of severe grade, and consistent 
complaints of symptoms of muscle wounds. Objective findings 
should include relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side.

Diagnostic Code 5303 provides evaluations for disability of 
Muscle Group III, the intrinsic muscles of the shoulder 
girdle, pectoralis major and deltoid: the elevation and 
abduction of the arm to the level of the shoulder; and, 
forward and backward swing of the arm in conjunction with 
muscle group II. 

For muscle injury of the dominant extremity, this diagnostic 
code provides a zero percent evaluation for slight 
impairment, a 20 percent evaluation for moderate impairment, 
a 30 percent evaluation for moderately severe impairment, and 
a 40 percent evaluation for severe impairment.  38 C.F.R. § 
4.73, Diagnostic Code 5303 (2002); 38 C.F.R. § 4.73.  The 
Board finds that the evidence shows that the veteran is right 
hand dominant. 

To summarize, the veteran's statements describing the 
symptoms of his shell fragment wound to the right arm are 
deemed competent with regard to the description of symptoms.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The November 2001 VA examination showed a tender scar on the 
right arm and a second non-symptomatic scar.  However, there 
was no ulceration or skin changes associated with the two 
scars on the right arm.  The October 2001 VA orthopedic 
showed that the veteran reported constant aching pain from 
the wound to the hand.  The evaluation showed some limitation 
of motion of the right shoulder and elbow.  Shoulder flexion 
was 150 degrees, and abduction 170 degrees and elbow flexion 
of 145 degrees of the with 80 degrees of pronation and 90 
degrees of supination. However, in order to warrant the 20 
percent rating abduction and adduction should be limited to 
90 degrees, (shoulder level) or elbow flexion limited to 90 
degrees, extension limited to 75 degrees, or when flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  Furthermore, there was no weakness in the arm or 
elbow and strength was described as good

The examiner noted that functional ability may be compromised 
temporarily during acute flare up.  The examiner found no 
significant atrophy, weakness, or neurologic deficit 
resulting from the fragment wound.  Additionally, there was 
no loss of motion due to weakness, fatigue, or 
incoordination.  The Board also notes that a portion of the 
veteran's symptoms and findings were due arthritis and 
inflammatory disease/impingement syndrome of the right 
shoulder, disorders reportedly unrelated to the service-
connected shell fragment wound.

Based on this evidence the Board finds that the criteria for 
a rating in excess of 10 percent based on limitation of 
motion have not been met.  Also, the evidence does not show 
the presence of moderate muscle injury.  The Board further 
finds that based on the current ranges of motion of the right 
shoulder and elbow, that any functional impairment caused by 
the shell fragment wound as contemplated in the Deluca case 
is adequately reflected in the current rating.  The evidence 
is not in equipose and the benefit of the doubt doctrine is 
not applicable. 38 C.F.R. § 3.102 (2001).


ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right upper arm is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

